UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1747


CHARLES MARVIN GOODE,

                    Plaintiff - Appellant,

             v.

LYNDA FALKINER, ASAP Evaluator; ANTHONY CARMICHAEL, Director of
VASAP,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., Senior District Judge. (3:21-cv-00075-JAG-EWH)


Submitted: February 24, 2022                                 Decided: February 28, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Marvin Goode, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Marvin Goode seeks to appeal the district court’s final order dismissing

without prejudice his 42 U.S.C. § 1983 action for failure to pay the filing fee. We dismiss

the appeal for lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on June 2, 2021. Goode filed the notice of appeal

on July 6, 2021. Because Goode failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2